DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 8, 14, 15, 20-29, 32-34, 40, 41, 43, 44, 49, 50, 53, 56, 57, and 59-61 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 15, 20-22, 29, 34, 40, 41, 43, 44, 49, 50, 56, and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 13 of U.S. Patent No. 10,754,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the limitations of the presently pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 requires the controller to send the replenishment message to the server, whereas claim 1, from which claim 14 depends, requires the server to send a replenishment message to the robot and requires the controller to be located inside the robot.  The application as filed does not provide an embodiment in which the controller is configured to send the replenishment message to the server, in combination with the other limitations of claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 14, 15, 22, 23, 32, 33, 59, and 60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US Publication No. 2018/0284735).
Cella teaches:
Re claim 1.  A system to prevent depletion of a robotic energy source, comprising: 
a mobile robot (data collector with motion capabilities, such as a data collector disposed on or in a mobile robot or a drone, paragraph [0339]); 
a server operably connected to the robot via a communication system, the server configured to manage the robot, the server further configured to monitor an energy level of the robot for a sign of low energy, wherein the low-energy sign comprises a critical disruption of the communication system (Paragraph [1526]: benchmarking data 12240 may include data relating to an attenuated communication signal due to a low power condition such as low battery.  Paragraph [1524]: such benchmarking data can be used by the network management circuit 12230 to improve the sensor data transmission protocol.  Paragraph [1517]: this network management circuit 12230 is included in controller 12212.  Paragraph [1511]: aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.), the server further configured to send a robot that shows the low-energy sign a replenishment message ordering the robot to do one or more of reduce its activity and shut down (Paragraph [1532]: data management circuit 12230 adjust the frequency of interpreting the sensor data values in response to the benchmarking data 12240. Paragraph [0338]: The system assigns collectors with a low battery to less complex functions than collectors with good power levels so as to optimize swarm performance over time.); 
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot, the controller further configured to monitor a status of the communication system for the critical disruption, the controller located inside the robot (Paragraph [1511]: aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.  Paragraph [1517]: the controller 12212 updates the sensor data transmission protocol to be followed by the data collectors.); 
a robotic energy source configured to provide energy to the robot (paragraph [1242]: battery); and 
a charging station configured to operably connect to the energy source, the charging station further configured to replenish the energy source (paragraph [1242]: charging dock).

Re claim 2.  Wherein the replenishment message comprises an instruction ordering the robot to do one or more of reduce its activity, and shut down (paragraphs [0338 and 1532]).

Re claim 7.  Wherein the server is further configured to send the replenishment message to the controller (paragraphs [0338, 1511 and 1532]).

Re claim 8.  Wherein the server sends the replenishment message to the robot (paragraphs [0338, 1511 and 1532]).

Re claim 14.  Wherein the controller is further configured to send the replenishment message to the server (paragraphs [0338, 1511, and 1532]).

Re claim 15.  Wherein the controller sends the replenishment message to the robot (paragraphs [0338, 1511, and 1532]).

Re claim 22.  Wherein the instruction to the robot to shut down preserves remaining robot energy (This claim is further limiting an optional element of claim 1.  Cella teaches the “reduce its activity” alternative of claim 1 as discussed above.).  

Re claim 23.  Wherein the instruction to the robot to shut down prevents the robot from becoming critically low on energy (This claim is further limiting an optional element of claim 1.  Cella teaches the “reduce its activity” alternative of claim 1 as discussed above.).

Re claim 32.  Wherein the energy source is located outside the robot (paragraph [1242], swappable batteries).

Re claim 33.  Wherein the energy source is located inside the robot (paragraph [1242], batteries).

Re claim 59.  A system to prevent depletion of a robotic energy source, comprising: 
a mobile robot (paragraph [0339]); 
a server operably connected to the robot via a communication system, the server configured to manage the robot, the server further configured to monitor an energy level of the robot for a sign of low energy, wherein the low-energy sign comprises a critical disruption of the communication system (paragraphs [1511, 1517, 1524, 1526] as discussed with regard to claim 1.); 
a robotic energy source configured to provide energy to the robot (battery, paragraph [1242]); 
a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot, the controller further configured to monitor an energy level of the robot, the controller located inside the robot, the controller configured to decide, based on the low energy sign, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down (paragraphs [0338, 1511, 1517, and 1532] as discussed with regard to claim 1); and 
a charging station configured to operably connect to the energy source, the charging station further configured to replenish the energy source (paragraph [1242]).

Re claim 60.  A method to prevent depletion of a robotic energy source, comprising: 
monitoring, by a server operably connected to a mobile robot via a communication system, the server configured to manage the robot, an energy level of an energy source configured to provide energy to the robot, the server further configured to monitor an energy level of the robot for a sign of low energy, wherein the low-energy sign comprises a critical disruption of the communication system (paragraphs [1511, 1517, 1524, 1526] as discussed with regard to claim 1.); 
determining, by the server, that the robot is showing the low energy sign (paragraph [1526]); and
sending, by the server, a replenishment message to a controller operably connected to the robot, the controller operably connected to the server, the controller configured to control the robot, the controller further configured to monitor an energy level of the robot, the controller located inside the robot, the controller configured to decide, based on the critical energy level, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down, the replenishment message ordering the robot's energy source to be replenished (paragraphs [0338, 1511, 1517, and 1532] as discussed with regard to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US Publication No. 2018/0284735) as applied to claims 1 and 15 above, and further in view of Vestal et al. (US Publication No. 2014/0365258).
The teachings of Cella have been discussed above.  Cella fails to specifically teach: (re claim 20) wherein the server is further configured, upon sending the replenishment message to the robot, to further instruct the robot to move itself to an assigned charging station; (re claim 21) wherein the server is further configured, upon instructing the robot to move itself to the charging station, to further instruct the robot to replenish its energy at the charging station.  
	Vestal teaches, at paragraph [0103], a job management system may send a command to a mobile robot in a fleet to perform a charge battery operation.  This allows such robots with low batteries to recharge their batteries.  
In view of Vestal’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Cella, (re claim 20) wherein the server is further configured, upon sending the replenishment message to the robot, to further instruct the robot to move itself to an assigned charging station; (re claim 21) wherein the server is further configured, upon instructing the robot to move itself to the charging station, to further instruct the robot to replenish its energy at the charging station; since Vestal teaches a job management system may send a command to a mobile robot in a fleet to perform a charge battery operation.  This allows such robots with low batteries to recharge their batteries.  

Cella fails to specifically teach: (re claim 29) wherein the controller is further configured to monitor the energy level of the robot.
Vestal teaches, at robot base controller 704, Figure 7; and paragraphs [0130, and 0168], a charge management module, included in such mobile robots, monitors when the battery power level is low to allow the robot to recharge when needed.  
In view of Vestal’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Cella, (re claim 29) wherein the controller is further configured to monitor the energy level of the robot; since Vestal teaches a charge management module, included in such mobile robots, monitors when the battery power level is low to allow the robot to recharge when needed.  

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US Publication No. 2018/0284735) as applied to claim 1 above, and further in view of Examiner’s Official Notice.
The teachings of Cell have been discussed above.  Cella further teaches:
Re claim 24.  Wherein the critical disruption comprises one or more of a disconnection for at least an allowed connection downtime and a reduction of communication for at least the allowed connection downtime (paragraph [1526]; The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives.).

Re claim 25.  Wherein the server determines the critical disruption (paragraphs [1511 and 1524-1525]).

Re claim 26.  Wherein a user pre-determines the critical disruption (paragraphs [1511 and 1524-1525], such devices are programmed by their users prior to implementation to ensure they are working properly).

Cella fails to specifically teach: (re claim 27) wherein the server determines the allowed connection downtime.
The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives.  
Cella teaches, at paragraphs [1524-1525], a network management circuit 12230 detects the benchmarking data 12240 to improve the transmission protocol for the diversely located communicating devices.  Such devices read their programmed data in order to properly execute their programmed instructions.  
In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Cella, (re claim 27) wherein the server determines the allowed connection downtime; since The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives; and Cella teaches a network management circuit detects the benchmarking data to improve the transmission protocol for the diversely located communicating devices.  Such devices read their programmed data in order to properly execute their programmed instructions.  

Cella fails to specifically teach: (re claim 28) wherein a user pre-determines the allowed connection downtime.
The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives.  
Cella teaches, at paragraphs [1524-1525], a network management circuit 12230 detects the benchmarking data 12240 to improve the transmission protocol for the diversely located communicating devices.  Such devices are programmed by their users prior to implementation to ensure they are working properly.  
In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Cella, (re claim 28) wherein a user pre-determines the allowed connection downtime; since The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives; and Cella teaches a network management circuit detects the benchmarking data to improve the transmission protocol for the diversely located communicating devices.  Such devices are programmed by their users prior to implementation to ensure they are working properly.  

Claims 34, 40, 41, 43, 44, 49, 50, 53, 56, 57, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Vestal et al. (US Publication No. 2014/0365258) in view of Cella et al. (US Publication No. 2018/0284735).
Vestal teaches:
Re claim 34.  A method to prevent depletion of a robotic energy source, comprising: 
monitoring, by a server operably connected to a mobile robot via a communication system, the server configured to manage the robot, an energy level of an energy source configured to provide energy to the robot (job management system 205, Figure 2; and paragraphs [0091, 0097, 0103, and 0107]); 
finding, by the server, a critical energy level comprising an energy level at which replenishment of the energy source begins (paragraphs [0103, 0107]); 

Vestal fails to specifically teach: (re claim 34)
determining, by the server, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system; 
allowing, by the server, monitoring, by a controller operably connected to the robot, the controller operably connected to the server, of a status of the communication system for the critical disruption, the controller configured to control the robot, the controller further configured to monitor an energy level of the robot, the controller located inside the robot; and 
sending, by the server, based on the low energy sign, a replenishment message to the controller, the controller operably connected to the server, the replenishment message ordering the robot to do one or more of reduce its activity and shut down.

Cella teaches, at paragraph [0339], such fleets of mobile robots may be a swarm of data collectors with motion capabilities.  Paragraph [1526] teaches benchmarking data 12240 for such data collectors may include data relating to an attenuated communication signal due to a low power condition such as a low battery.  Paragraph [1524] teaches such benchmarking data can be used by a network management circuit 12230 to improve the sensor data transmission protocol.  Paragraph [1517] teaches this network management circuit 12230 is included in controller 12212.  Paragraph [1511] teaches aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.  Paragraph [1532] teaches data management circuit 12230 adjusts the frequency of interpreting the sensor data values in response to the benchmarking data 12240. Paragraph [0338] teaches the system assigns collectors with a low battery to less complex functions than collectors with good power levels so as to optimize swarm performance over time.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Vestal, (re claim 34) determining, by the server, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system; allowing, by the server, monitoring, by a controller operably connected to the robot, the controller operably connected to the server, of a status of the communication system for the critical disruption, the controller configured to control the robot, the controller further configured to monitor an energy level of the robot, the controller located inside the robot; and sending, by the server, based on the low energy sign, a replenishment message to the controller, the controller operably connected to the server, the replenishment message ordering the robot to do one or more of reduce its activity and shut down; since Cella teaches such fleets of mobile robots may be a swarm of data collectors with motion capabilities, whose communication signals are monitored for attenuation suggestive of a lower power condition.  The system adjusts the frequency of data collection and/or assigns less complex tasks based on this monitored data.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

Vestal further teaches:
Re claim 40.  Further comprising an additional step, performed after the sending step, of instructing the robot to move itself to the charging station (paragraph [0103]).

Re claim 41.  Further comprising an additional step, performed after the instructing step, of further instructing the robot to replenish its energy at the charging station (paragraph [0103]).

Re claim 43.  A method to prevent depletion of a robotic energy source, comprising: 
monitoring, by a controller operably connected to a mobile robot, the controller configured to control the robot, the controller located inside the robot, an energy level of an energy source configured to provide energy to the robot (robot base controller 704, Figure 7; and paragraphs [0130, and 0168]); 
receiving, by the controller, a critical energy level comprising an energy level at which replenishment of the energy source begins (paragraphs [0103 and 130]); 

	Vestal fails to specifically teach: (re claim 43)
receiving, by the controller, from a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system;
monitoring, by the controller, a status of the communication system for the critical disruption;
deciding, by the controller, based on the low energy sign, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down; and 
sending, by the controller, to the robot, the replenishment message.

Cella teaches, at paragraph [0339], such fleets of mobile robots may be a swarm of data collectors with motion capabilities.  Paragraph [1526] teaches benchmarking data 12240 for such data collectors may include data relating to an attenuated communication signal due to a low power condition such as a low battery.  Paragraph [1524] teaches such benchmarking data can be used by a network management circuit 12230 to improve the sensor data transmission protocol.  Paragraph [1517] teaches this network management circuit 12230 is included in controller 12212.  Paragraph [1511] teaches aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.  Paragraph [1532] teaches data management circuit 12230 adjust the frequency of interpreting the sensor data values in response to the benchmarking data 12240. Paragraph [0338] teaches the system assigns collectors with a low battery to less complex functions than collectors with good power levels so as to optimize swarm performance over time.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Vestal, (re claim 43) receiving, by the controller, from a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system; monitoring, by the controller, a status of the communication system for the critical disruption; deciding, by the controller, based on the low energy sign, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down; and sending, by the controller, to the robot, the replenishment message; since Cella teaches such fleets of mobile robots may be a swarm of data collectors with motion capabilities, whose communication signals are monitored for attenuation suggestive of a lower power condition.  The system adjusts the frequency of data collection and/or assigns less complex tasks based on this monitored data.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

Vestal further teaches:
Re claim 44.  Where the step of receiving the critical energy level comprises a sub-step of determining, by the controller, the critical energy level (paragraph [0107]).

Re claim 49.  Further comprising an additional step, performed after the sending step, of instructing the robot, by the controller, to move itself to the charging station (paragraph [0103]).

Re claim 50.  Further comprising an additional step, performed after the instructing step, of further instructing the robot, by the controller, to replenish its energy at the charging station (paragraph [0103]).

Vestal fails to specifically teach: (re claim 53) wherein the critical disruption comprises one or more of a disconnection for at least an allowed connection downtime and a diminishment of the communication system for at least the allowed disconnection time.
Cella teaches, at paragraph [1526] and 12354, Figure 173, benchmarking data for such diversely located communicating devices may include data relating to an attenuated communication signal due to a low power condition such as low battery.  Cella further teaches, at paragraph [1524], such benchmarking data can be used to improve the transmission protocol for the diversely located communicating devices.  
The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives.  
In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Vestal, (re claim 53) wherein the critical disruption comprises one or more of a disconnection for at least an allowed connection downtime and a diminishment of the communication system for at least the allowed disconnection time; since Cella teaches benchmarking data for such diversely located communicating devices may include data relating to an attenuated communication signal due to a low power condition such as low battery; and such benchmarking data can be used to improve the transmission protocol for the diversely located communicating devices.  The examiner is taking official notice that it is well known to ensure a signal is indicating a condition for a certain period of time prior to confirming the condition so that noisy data does not produce false positives or negatives.  

	Vestal further teaches:
Re claim 56.  A method to prevent depletion of a robotic energy source, comprising: 
monitoring, by a controller operably connected to a mobile robot, the controller configured to control the robot, the controller located inside the robot, an energy level of an energy source configured to provide energy to the robot (robot base controller 704, Figure 7; and paragraphs [0130, and 0168]); 
determining, by the controller, a critical energy level comprising an energy level at which replenishment of the energy source begins (paragraphs [0107, 0130, and 0168]).

Vestal fails to specifically teach: (re claim 56) determining, by the controller, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system; 
monitoring, by the controller, a status of the communication system for the critical disruption;
deciding, by the controller, based on the low energy sign, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down; and 
sending, by the controller, to the robot, the replenishment message.

Cella teaches, at paragraph [0339], such fleets of mobile robots may be a swarm of data collectors with motion capabilities.  Paragraph [1526] teaches benchmarking data 12240 for such data collectors may include data relating to an attenuated communication signal due to a low power condition such as a low battery.  Paragraph [1524] teaches such benchmarking data can be used by a network management circuit 12230 to improve the sensor data transmission protocol.  Paragraph [1517] teaches this network management circuit 12230 is included in controller 12212.  Paragraph [1511] teaches aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.  Paragraph [1532] teaches data management circuit 12230 adjust the frequency of interpreting the sensor data values in response to the benchmarking data 12240. Paragraph [0338] teaches the system assigns collectors with a low battery to less complex functions than collectors with good power levels so as to optimize swarm performance over time.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Vestal, (re claim 56) determining, by the controller, a low-energy sign indicating that the robot has low energy, the low-energy sign comprising a critical disruption of the communication system; monitoring, by the controller, a status of the communication system for the critical disruption; deciding, by the controller, based on the low energy sign, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down; and sending, by the controller, to the robot, the replenishment message; since Cella teaches such fleets of mobile robots may be a swarm of data collectors with motion capabilities, whose communication signals are monitored for attenuation suggestive of a lower power condition.  The system adjusts the frequency of data collection and/or assigns less complex tasks based on this monitored data.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

Vestal fails to specifically teach: (re claim 57) comprising a further step of: determining that a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, is not currently communicating with the controller at a baseline communication level.  
Cella teaches, at paragraph [1526] and 12354, Figure 173, benchmarking data for such diversely located communicating devices may include data relating to an attenuated communication signal due to a low power condition such as low battery.  Cella further teaches, at paragraph [1524], such benchmarking data can be used to improve the transmission protocol for the diversely located communicating devices.  
In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Vestal, (re claim 57) comprising a further step of: determining that a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, is not currently communicating with the controller at a baseline communication level; since Cella teaches benchmarking data for such diversely located communicating devices may include data relating to an attenuated communication signal due to a low power condition such as low battery; and such benchmarking data can be used to improve the transmission protocol for the diversely located communicating devices.  

Vestal further teaches:
Re claim 61.  A method to prevent depletion of a robotic energy source, comprising: 
monitoring, by a controller operably connected to a mobile robot, the controller configured to control the robot, the controller located inside the robot, an energy level of an energy source configured to provide energy to the robot, the controller configured to decide, based on a critical energy level, to send a replenishment message ordering the robot to do one or more of reduce its activity and shut down (robot base controller 704, Figure 7; steps 1518-1522, Figure 15; and paragraphs [0130, and 0168]); 
receiving, by the controller, a critical energy level comprising an energy level at which replenishment of the energy source begins (paragraphs [0107, 0130, and 0168]); 
receiving, by the controller, from the server, a replenishment message ordering the robot's energy source to be replenished (paragraph [0103]); and 
sending, by the controller, to the robot, the replenishment message (paragraphs [0097, 0103, 0107, 0130, and 0168]).

Vestal fails to specifically teach: (re claim 61) receiving, by the controller, from a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, the server further configured to monitor an energy level of the robot for a sign of low energy, a determination that the robot is showing the low-energy sign, wherein the low-energy sign comprises a critical disruption of the communication system.
Cella teaches, at paragraph [0339], such fleets of mobile robots may be a swarm of data collectors with motion capabilities.  Paragraph [1526] teaches benchmarking data 12240 for such data collectors may include data relating to an attenuated communication signal due to a low power condition such as a low battery.  Paragraph [1524] teaches such benchmarking data can be used by a network management circuit 12230 to improve the sensor data transmission protocol.  Paragraph [1517] teaches this network management circuit 12230 is included in controller 12212.  Paragraph [1511] teaches aspects of controller 12212 may be present on the sensors 12206, the data controller 12208, the plant computer 12210, and/or on a cloud computing device 12214.  Paragraph [1532] teaches data management circuit 12230 adjust the frequency of interpreting the sensor data values in response to the benchmarking data 12240. Paragraph [0338] teaches the system assigns collectors with a low battery to less complex functions than collectors with good power levels so as to optimize swarm performance over time.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  
In view of Cella’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Vestal (re claim 61) receiving, by the controller, from a server operably connected to the controller, the server operably connected to the robot via a communication system, the server configured to manage the robot, the server further configured to monitor an energy level of the robot for a sign of low energy, a determination that the robot is showing the low-energy sign, wherein the low-energy sign comprises a critical disruption of the communication system; since Cella teaches such fleets of mobile robots may be a swarm of data collectors with motion capabilities, whose communication signals are monitored for attenuation suggestive of a lower power condition.  The system adjusts the frequency of data collection and/or assigns less complex tasks based on this monitored data.  This permits such fleets of mobile robots to gather sensor data over a geographically dispersed area in an efficient manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664